DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 10/26/2020.  Currently claims 1-4, 8-9, 17-27 are pending and rejected below.

Allowable Subject Matter
Claims 1-4, 8-9, and 21-27 are allowed.
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hadzic et al. (US 5,910,135), and/or Rosenblatt (US 7,931,612 B2).
Hadzic discloses an apparatus for dispensing intravenous fluid toward a subject, comprising: a spike comprising a plurality of fluid distribution chambers contained therein. Concerning the teachings of a spike with plurality of fluid distribution chambers contained therein See Hedzic figure 1 spike 10 and 40/50 chambers at and Rosenblatt at figure 7 portion 32 left and right sides chambers of Y connection.


 It is examiners position that the spike of Hadzic and/or Rosenblatt would be configured to: during operation, dispense fluid from an upstream fluid source through one of the fluid distribution chambers of the spike and toward an inlet port of a downstream pressure-operated valve via first tubing operably coupled to the one of the fluid distribution chambers of the spike: and during operation, dispense fluid from the upstream fluid source through another one of the fluid distribution chambers of the spike and toward an inlet port of a downstream reservoir pump via second tubing operably coupled to the another one of the fluid distribution chambers of the spike: the pressure-operated valve configured to: during operation, under a first pressure condition, pass therethrough to an outlet port of the pressure-operated valve fluid received via the inlet port of the pressure-operated valve; and during operation, under a second pressure condition higher than the first pressure condition, pass therethrough to the outlet port fluid received from the reservoir pump.  Examiner is of the position that the only positively claimed structural element of the claims 17 is the spike with a plurality of distribution chambers contained therein.  Examiner is of the position that the Spike with plurality of distribution chambers would be fully capable of all of the functional limitations of the claims as it has the same claimed structures as those described.  
Concerning claim 19-20, examiner maintains the position that the only positively claimed structure is the “spike” which the prior art teaches (note Hadzic and/or Rosenblatt spike discussed above).

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP A GRAY/Primary Examiner, Art Unit 3783